 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


TERI W. TERWILLIGER,
an individual,
                                                         Case No.:
        Plaintiff,
v.

TATE & KIRLIIN ASSOCIATES, INC.,
foreign entity,

      Defendant.
_________________________________________/

                                            COMPLAINT

        Plaintiff, TERI W. TERWILLIGER (hereinafter, “Plaintiff”), alleges the following

Complaint against Defendant, TATE & KIRLIN ASSOCIATES, INC. (hereinafter, “Defendant”).

                                  PRELIMINARY STATEMENT

        1.      This is an action for damages for violations of the Florida Consumer Collection

Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), the Telephone Consumer

Protection Act, 47 United States Code, Section 227 et seq. (hereinafter, “TCPA”), the Fair Debt

Collection Practices Act 15 U.S.C. §§ 1692 et seq. (“FDCPA”) and Invasion of Privacy - Intrusion

upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts, wherein Defendant

unlawfully attempts to collect a consumer debt from Plaintiff via harassing and unlawful means,

including unlawful calls to Plaintiff’s cellular telephone using an automatic telephone dialing system,

a predictive telephone dialing system, or an artificial or pre-recorded voice, despite lacking Plaintiff’s

consent to make such calls to her cellular telephone.

                            JURISDICTION, PARTIES, AND VENUE




                                                   -1-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 2 of 11 PageID 2




        2.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 for the

TCPA & FDCPA claim and should exercise supplemental jurisdiction over the state FCCPA claims

pursuant to 28 U.S.C. § 1367(a), as such claims are so closely related so as to form part of the same

case or controversy.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), in that the acts

giving rise to this action occurred in this District.

        4.      At all material times herein, the conduct of Defendant, complained of below, occurs

in Hillsborough County, Florida.

        5.      At all material times herein, Plaintiff is an individual residing in Hillsborough County,

Florida.

        6.      At all material times herein, Defendant is a foreign entity that, themselves and through

their subsidiaries, regularly collects debts from consumers in Hillsborough County, Florida.

        7.      At all material times herein, Defendant uses instrumentalities of interstate commerce

or the mails in a business the principal purpose of which is the collection of debts.

        8.      At all material times herein, Defendant regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another.

        9.      Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number,

(813-XXX-6929) (hereinafter, “Plaintiff’s Cellular Telephone”), and was the called party and

recipient of Defendant’s auto-dialed calls, as referenced below.

                       FCCPA AND FDCPA STATUTORY STRUCTURE

        10.     The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer




                                                    -2-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 3 of 11 PageID 3




debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e);

Fla. Stat. §§ 559.55 and 559.77(5).

        11.     The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

liability on any creditor/person as well as any debt collector—who “uses any instrumentality of

interstate commerce or the mails in any business the principal purposes of which is the collection of

any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due to another” and both statutes prohibit engaging in particular violative

conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat. § 559.55(5).

         12.    Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying of information

regarding a debt directly or indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2);

Fla. Stat. § 559.55(2) (emphasis added).

                               TCPA STATUTORY STRUCTURE

        13.     Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

  increasing use of cost-effective telemarketing techniques. Pub L. 102-243, § 2, Dec. 20, 1991,

  105 Sta. 2394 (1) and (8).

        14.     Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only

effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id. at

(5) and (12).

        15.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or up



                                                   -3-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 4 of 11 PageID 4




to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        16.       Additionally, under the TCPA, the court may increase the damage award up to three

  (3) times, up to $1,500.00, for each willful or knowing violation of the TCPA. Id. at §

  227(b)(3)(C).


                                     GENERAL ALLEGATIONS

        17.       At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

         18.      At all material times herein, Defendant is a “creditor” as defined by Florida Statutes,

 Section 559.55(5).

        19.       At all material times herein, Defendant is a “debt collector” as defined by the

FDCPA.

        20.       At all material times herein, Defendant attempts to collect a consumer debt,

including but not limited to, a personal credit card balance, Account No. -0195, allegedly owed by

Plaintiff. (hereinafter, the “Debt”).

        21.       At all material times herein, the Debt is a consumer debt, an obligation resulting

from transactions for goods or services incurred primarily for personal, household, or family use.

        22.       At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

        23.       At all material times herein, Defendant’s conduct, with regard to the Debt

complained of below, qualifies as a “communication” as defined by Florida Statutes,

Section 559.55(2).

                                                    -4-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 5 of 11 PageID 5




        24.     At all material times herein, Defendant acted themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

        25.     Plaintiff retained undersigned counsel for purposes of this matter, and Plaintiff is

obligated to pay her attorneys a reasonable fee and reimburse her attorneys for reasonable costs

expended in this action.

        26.     All necessary conditions precedent to the filing of this action occurred or Defendant

waived the same.

                                       FACTUAL ALLEGATIONS

        27.     Plaintiff was the victim of identity theft in or around 2009.

        28.     As a result, multiple credit card accounts were opened under the guise of her name.

        29.     In or around March 2019, Defendant began placing automated calls to Plaintiff’s

cellular telephone.

        30.     During multiple conversations, Plaintiff advised Defendant that she did not owe this

debt; she was a victim of identity theft; and requested Defendant to stop calling her cellular

telephone.

        31.     Despite Plaintiff’s requests that Defendant cease calls to Plaintiff’s Cellular

Telephone, Defendant continued to place calls to Plaintiff’s Cellular Telephone in attempts to

collect the Debt.

        32.     As a result, Defendant’s subsequent, repeated attempts to induce payment were

made with the intent to exhaust Plaintiff’s will and harass Plaintiff.

        33.     When Plaintiff answered Defendant’s calls to her Cellular Telephone, Plaintiff would

have to say “hello” multiple times before being connected with a representative.



                                                   -5-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 6 of 11 PageID 6




        34.     Such a pause after answering is a tell-tale indication of Defendant’s use of an

automatic telephone dialing system or predictive telephone dialing system.

        35.     Defendant—or their authorized vendor or third-party agent acting within a scope of

authority granted by Defendant, with the knowledge of Defendant, and under the control of the

Defendant—used an automated telephone dialing system or predictive telephone dialing system to

place calls to Plaintiff’s Cellular Telephone.

        36.     Further, Defendant mailed Plaintiff a collection letter, which she received,

attempting to collect the Debt. A true and correct copy is attached as Exhibit A.

        37.     Defendant’s conduct caused Plaintiff to suffer injuries in fact through significant

anxiety, emotional distress, frustration, and anger.

        38.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff,

should Plaintiff prevail in this matter against Defendant.

        39.     The FDCPA provides for the award of up to $1,000.00 statutory damages, actual

damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff, should Plaintiff

prevail in this matter against Defendant.

        40.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00 or

actual damages, whichever is greater, for each telephone call placed using any automatic telephone

dialing system or an artificial or pre-recorded voice to Plaintiff’s Cellular Telephone in violation of

the TCPA or the regulations proscribed thereunder.

        41.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call placed using any automatic




                                                  -6-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 7 of 11 PageID 7




telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular Telephone in

willful or knowing violation of the TCPA or the regulations proscribed thereunder.

                                     COUNT ONE:
                     UNLAWFUL DEBT COLLECTION PRACTICES –
                    VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

        Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated herein and

further states as follows:

        42.   Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting the consumer Debt from Plaintiff through means which can reasonably be

expected to abuse or harass Plaintiff.

        43.   Specifically, as noted above, although Plaintiff repeatedly explicitly revoked consent,

requested/demanded that the direct collection communication cease, and explained why she was

refused to pay the Debt, Defendant nevertheless continued to call Plaintiff’s Cellular Telephone in

its attempts to collect the Debt.

        44.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                              COUNT TWO:
               UNLAWFUL DEBT COLLECTION PRACTICE –
     VIOLATION OF 15 UNITED STATES CODE, SECTIONS 1692d, 1692d(5), and
                               1692e(2)A)

        Plaintiffs re-allege paragraphs one (1) through forty-one (41) as if fully restated herein

and further state as follows:

        45.     Defendant is subject to, and violated the provisions of, United States Code, Sections

1692d, 1692d(5), and 1692e(2)(A) by engaging on conduct, the natural consequence of which is to

harass, oppress, or abuse any person in connection with the collection of a debt, including—but not

limited to—causing a telephone to ring or engaging any person in telephone conversation repeatedly

                                                  -7-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 8 of 11 PageID 8




or continuously with the intent to annoy, abuse, or harass any person at the called number and by

attempting to collect an amount not owed.

        46.     Specifically, although Plaintiff advised Defendant that she did not owe the Debt,

Defendant continued to cause Plaintiff’s Cellular Telephone to ring with the intent of harassing,

annoying, or abusing Plaintiff into payment of the Debt.

        47.     Accordingly, Defendant violated 15 United States Code, Sections 1692d, 1692d(5),

and 1692e(2)(A).

        48.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by United States Code, Section 1692k.

                               COUNT THREE:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

        Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated herein and

further states as follows:

        49.     Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

cellular telephone service without Plaintiff’s prior express consent.

        50.     Defendant used an automatic telephone dialing system or an artificial or pre-

recorded voice to unlawfully call Plaintiff’s Cellular Telephone in its attempts to collect the Debt.

        51.     Defendant’s telephone calls complained of herein are the result of repeated willful

and knowing violations of the TCPA.

        52.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered:

                    i. The periodic loss of her cell phone service;



                                                  -8-
 Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 9 of 11 PageID 9




                      ii. Lost material costs associated with the use of cell phone minutes allotted

                          under her cell phone service contract;

                      iii. The expenditure of costs and attorney’s fees associated with the prosecution

                          of this matter;

                      iv. Stress, anxiety, loss of sleep, and deterioration of relationships, both

                          personal and professional, as a result of the repeated willful and knowing

                          calls placed in violation of the TCPA; and

                      v. Statutory damages.

                                 COUNT FOUR:
                INVASION OF PRIVACY-INTRUSION UPON SECLUSION

        53.     Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated

herein and further states as follows:

        54.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion as,

“one who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of another.”

See Purrelli v. State Farm Fire and Cas. Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997).

        55.     Defendant violated Plaintiff’s privacy.

        56.     Defendant’s violations include, but are not limited to, the following:

                a.        Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

solitude and seclusion by intentionally placing voluminous annoying, hounding, and harassing

telephone calls to Plaintiff in an attempt to collect on an alleged debt despite Plaintiff’s numerous

requests for the calls to cease.

                 b.       Defendant intentionally, and not accidently, generated a high frequency of

telephone calls to Plaintiff after Plaintiff’s multiple requests for the telephone calls to cease.




                                                   -9-
Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 10 of 11 PageID 10




        57.     Defendant’s conduct is unreasonable and highly offensive to a reasonable person as

Defendant’s frequent telephone calls often interrupted Plaintiff’s work and sleep schedule.

        58.     Defendant’s acts, as described above, were done intentionally with the purpose of

coercing Plaintiff to pay the Debt.

        59.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered stress,

anxiety, loss of sleep, and deterioration of relationships, both personal and professional, as a result

of the repeated harassing and hounding telephone call campaign, which continued even after

Plaintiff requested that the calls cease.

        60.     As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to

Plaintiff for actual damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff

respectfully requests an entry of:

                        a.       Judgment against Defendant declaring that Defendant violated the

                FCCPA;

                        b.       Judgment against Defendant for maximum statutory damages for

                violations of the FCCPA;

                        c.       Judgment against Defendant for maximum statutory damages for

                violations of the TCPA;

                        d.       Judgment against Defendant declaring that Defendants invaded

                Plaintiff’s privacy and intruded upon Plaintiff’s seclusion;

                        e.       Actual damages;

                        f.       An award of attorneys’ fees and costs; and



                                                  -10-
Case 8:20-cv-00119-SDM-SPF Document 1 Filed 01/16/20 Page 11 of 11 PageID 11




                      g.      Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demands that Defendant and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                              /s/ Jon P. Dubbeld
                                              Jon P. Dubbeld, Esq., FBN 105869
                                              Jordan T. Isringhaus, Esq., FBN 0091487
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Swift, Isringhaus & Dubbeld, P.A.
                                              10460 Roosevelt Blvd. N.
                                              Suite 313
                                              St. Petersburg, FL 33716
                                              Phone: (727) 755-3676
                                              Fax: (727) 255-5332
                                              jdubbeld@swift-law.com
                                              aswift@swift-law.com
                                              jisringhaus@swift-law.com
                                              Attorneys for Plaintiff




                                                -11-
